It is ordered that the case be referred to Joseph E. Owens, Esq., as referee, to ascertain what, if anything, the executrix has collected on the uncollected claims contained in Schedule Gl, at pages 160 and 161 of the case, to sell the remainder of such uncollected claims at auction upon such notice by advertisement or otherwise as he may think proper, and upon the evidence already taken and such new evidence as may be offered to ascertain whether any portion of said claims, and if so how much, has been lost through the misconduct or neglect of the executrix, and to report to this court with all convenient speed, and that the decision of this appeal be reserved pending this report. Jenks, P. J., Mills, Blackmar, Kelly and Jaycox, JJ., concurred.